DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/30/2020, 01/20/2022 and 04/22/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (hereinafter Matsumoto), U.S. Patent Application Publication 2019/0206611.
Regarding Claim 1, Matsumoto teaches, an inductor component (Fig. 14), comprising: 
a base body (19); 
a first coil line (1w) and a second coil line (1w), each being disposed in the base body and parallel to a first main surface (bottom of 19, Fig. 16) of the base body; 
a first substantially columnar line (24) and a second substantially columnar line (25), each being buried in the base body, having an end face (23) exposed at a first main surface of the base body, and being electrically connected to the first coil line; and 
a third substantially columnar line (24) and a fourth substantially columnar line (25), each being buried in the base body, having an end face exposed (23) at the first main surface of the base body, and being electrically connected to the second coil line, 
wherein the first substantially columnar line (24) is located closer to the third substantially columnar line (24) than the fourth substantially columnar line (25), and 
a minimum distance X1 between the first substantially columnar line (24) and the third substantially columnar line (24) is shorter than a minimum distance Y between a first portion (1f) of the first coil line (1w) and a second portion (1f) of the second coil line (1w), 
the first portion of the first coil line being located between the first substantially columnar line and the second substantially columnar line when viewed from a direction perpendicular to the first main surface, 
the second portion of the second coil line being located between the third substantially columnar line and the fourth substantially columnar line when viewed from the direction perpendicular to the first main surface.  (Matsumoto: Figs. 14-16, para. [0085], [0086], [0088], [0090]).

Regarding Claim 2, Matsumoto further teaches, wherein the minimum distance X1 is about 0.8 or less times the minimum distance Y.  (Matsumoto: Figs. 14-16, para. [0085]).
Regarding Claim 3, Matsumoto further teaches, wherein 
a distance Ly where the first portion (1f) of the first coil line (1w) and the second portion (1f) of the second coil line (1w) arrange side by side with the minimum distance Y maintained therebetween is longer than a distance L1 where the first substantially columnar line (24) and the third substantially columnar line (24) arrange side by side with the minimum distance X1 maintained therebetween.  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 4, Matsumoto further teaches, wherein the distance Ly (the distance of the first portion 1f near 24 plus the first portion 1f near 25) is about five or more times the distance L1 (the length of electrode 24 or 25).  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 5, Matsumoto further teaches, wherein the base body includes a magnetic layer composed of a resin (“insulating resin 18b” [0068]) containing a magnetic metal powder (“magnetic powder 18a…a carbonyl iron powder, a ferrite powder, and a permalloy powder” [0068]) at least between the first portion of the first coil line and the second portion of the second coil line.  (Matsumoto: Figs. 14-16, para. [0068]).
Regarding Claim 6, Matsumoto further teaches, wherein the base body includes an insulating layer (“an insulating layer 9 made of an epoxy resin” [0065]) containing no magnetic material between the first portion of the first coil line and the second portion of the second coil line.  (Matsumoto: Figs. 1-2, para. [0065]).
Regarding Claim 7, Matsumoto further teaches, wherein a minimum distance X2 between the second substantially columnar line (25) and the fourth substantially columnar line (25) is shorter than the minimum distance Y between the first portion (1f) of the first coil line (1w) and the second portion (1f) of the second coil line (1w).  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 9, Matsumoto further teaches, wherein each of the first substantially columnar line (24), the second substantially columnar line (25), the third substantially columnar line (24), and the fourth substantially columnar line (25) extends in a direction perpendicular to the first main surface.  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 10, Matsumoto further teaches, wherein 
a distance Ly where the first portion (1f) of the first coil line (1w) and the second portion (1f) of the second coil line (1w) arrange side by side with the minimum distance Y maintained therebetween is longer than a distance L1 where the first substantially columnar line (24) and the third substantially columnar line (24) arrange side by side with the minimum distance X1 maintained therebetween.  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 11, Matsumoto further teaches, wherein the base body includes a magnetic layer composed of a resin (“insulating resin 18b” [0068]) containing a magnetic metal powder (“magnetic powder 18a…a carbonyl iron powder, a ferrite powder, and a permalloy powder” [0068]) at least between the first portion of the first coil line and the second portion of the second coil line.  (Matsumoto: Figs. 14-16, para. [0068]).
Regarding Claim 12, Matsumoto further teaches, wherein the base body includes a magnetic layer composed of a resin (“insulating resin 18b” [0068]) containing a magnetic metal powder (“magnetic powder 18a…a carbonyl iron powder, a ferrite powder, and a permalloy powder” [0068]) at least between the first portion of the first coil line and the second portion of the second coil line.  (Matsumoto: Figs. 14-16, para. [0068]).
Regarding Claim 13, Matsumoto further teaches, wherein the base body includes an insulating layer (“an insulating layer 9 made of an epoxy resin” [0065]) containing no magnetic material between the first portion of the first coil line and the second portion of the second coil line.  (Matsumoto: Figs. 1-2, para. [0065]).
Regarding Claim 14, Matsumoto further teaches, wherein the base body includes an insulating layer (“an insulating layer 9 made of an epoxy resin” [0065]) containing no magnetic material between the first portion of the first coil line and the second portion of the second coil line.  (Matsumoto: Figs. 1-2, para. [0065]).
Regarding Claim 15, Matsumoto further teaches, wherein a minimum distance X2 between the second substantially columnar line (25) and the fourth substantially columnar line (25) is shorter than the minimum distance Y between the first portion (1f) of the first coil line (1w) and the second portion (1f) of the second coil line (1w).  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 16, Matsumoto further teaches, wherein a minimum distance X2 between the second substantially columnar line (25) and the fourth substantially columnar line (25) is shorter than the minimum distance Y between the first portion (1f) of the first coil line (1w) and the second portion (1f) of the second coil line (1w).  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 19, Matsumoto further teaches, wherein each of the first substantially columnar line (24), the second substantially columnar line (25), the third substantially columnar line (24), and the fourth substantially columnar line (25) extends in a direction perpendicular to the first main surface.  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Regarding Claim 20, Matsumoto further teaches, wherein each of the first substantially columnar line (24), the second substantially columnar line (25), the third substantially columnar line (24), and the fourth substantially columnar line (25) extends in a direction perpendicular to the first main surface.  (Matsumoto: Figs. 14-16, para. [0085], [0086]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, as applied to claims 1, 2 and 3, respectively, and further in view of Uchida, U.S. Patent Application Publication 2004/0175569.
Regarding Claim 8, and similarly claims 17 and 18, Matsumoto teaches is silent on including sulfur atoms or chlorine atoms in an amount of from about 0.1 atom% to about 1 atom%.  (Matsumoto: Figs. 14-16, para. [0085], [0086]).
Matsumoto does not explicitly teach, wherein each of the first coil line and the second coil line contains sulfur atoms or chlorine atoms in an amount of from about 0.1 atom% to about 1 atom%.
However, Uchida teaches (Fig. 1), wherein each of the first coil line and the second coil line contains sulfur atoms or chlorine atoms in an amount of from about 0.1 atom% to about 1 atom% (“S contained in the sulfur-containing compound is in an amount of 0.04% to 4% by mass, each relative to the ultrafine metal powder as a whole” [0018]).  (Uchida: Fig. 1, para. [0015], [0018], [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductor of Matsumoto to include the sulfur of Uchida, the motivation being “to improve the oxidation resistance of an ultrafine metal powder and suppress an increase in the thickness of a metal internal electrode film resulting from the spheroidization of the molten metal under surface tension during the formation of the electrode film” [0015].  (Uchida: Fig. 1, para. [0015]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/23/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837